Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered December 14, 1988, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Further, the court did not unfairly marshal the evidence during its charge. The court referred to the evidence to the extent necessary to explain the application of legal principles to the factual issues in the case (see, CPL 300.10 [2]) and placed no undue emphasis on the People’s contentions. Moreover, the court referred to the defendant’s as well as the codefendant’s defense theory that they were mistakenly identified (see, People v Harris, 171 AD2d 882; People v Glenn, 160 AD2d 813), and discussed the factors the jurors were to consider in evaluating the complainant’s credibility (see, People v Harris, supra; People v Gray, 144 AD2d 483). Finally, the court instructed the jurors that they were not to infer from its comments anything regarding the court’s view of the case (see, People v Harris, supra).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.